                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
THOMAS WALLACE,                      :
                                     :
            Plaintiff,               :   Civ. No. 18-12909 (RBK) (KMW)
                                     :
      v.                             :
                                     :   OPINION
DET. ANTHONY FONTANA, et al.,        :
                                     :
            Defendants.              :
____________________________________:

ROBERT B. KUGLER, U.S.D.J.

                                         I.      INTRODUCTION

          Plaintiff, Thomas Wallace, is a state prisoner proceeding pro se with a civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Previously, this Court granted plaintiff’s

application to proceed in forma pauperis.

          At this time, this Court must screen the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A to determine whether the complaint is frivolous or malicious, fails to state a claim

upon which relief may be granted, or whether it seeks monetary relief from a defendant who is

immune from suit. For the following reasons, the complaint will be dismissed without prejudice.

                                          II.    BACKGROUND

          The allegations of the complaint will be construed as true for purposes of this screening

opinion. Plaintiff names two defendants in his complaint: (1) Det. Anthony Fontana – Burlington

Township Police Department; and (2) Lisa M. Commentucci – Burlington County Prosecutor’s

Office.

          The entirety of plaintiff’s factual allegations are as follows:

                 (1) Prosecutor conduct constitutes grand jury misconduct date
                 6.14.17 6.15.17; (2) prosecutor criminal mis-prosecutions – date
               6.14.17 6.15.17; (3) prosecutor forgery committed, falseifying [sic]
               documents date 6.6.17; (4) prosecutor purposely knowingly,
               recklessly, negligently misuse of power and violation of both my
               civil rights and constitution malicious prosecution cause me mental
               stress and angunt [sic] violates my constitutional rights to grand
               jury indictment. The grand jury clause of the Fifth Amendment
               guarantees that a defendant will be indicted constituted a violation
               of D.C. Rule of Professional Conduct 8.3 at my trial date: 6.14.17
               6.15.17; (5) Det. Anthony Fontana committed perjury at trial date
               6.14.17; (6) Det. Anthony Fontana violated both my civil and
               constitutional rights date 6.14.17, 2.8.16, 4.25.16, 5.3.16; (7) Det.
               Anthony Fontana withheld evidence; (8) Det. Anthony Fontana
               violated official misconduct and abuse of power date: 6.14.17.

(ECF No. 1 at 5-6).

       Plaintiff requests monetary damages, that an indictment be dismissed and that Fontana

and Commentucci be fired from their jobs.

                                   III.    LEGAL STANDARDS

       Under the Prison Litigation Reform Act, Pub.L. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B),

seeks redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a

claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. see 28 U.S.C. § 1915(e)(2)(B).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012)

(citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x



                                                 2
230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287

Fed.Appx. 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), as explicated by the United States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’

to show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions' or ‘a formulaic

recitation of the elements of a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a
               judicial officer for an act or omission taken in such officer's
               judicial capacity, injunctive relief shall not be granted unless a


                                                  3
               declaratory decree was violated or declaratory relief was
               unavailable.

       Thus, to state a claim for relief under § 1983, a plaintiff must allege first, the violation of

a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

                                         IV.     DISCUSSION

       This Court finds that the complaint fails to comply with Federal Rule of Civil Procedure

8. Rule 8 requires a complaint to contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Even liberally construing the complaint,

plaintiff’s complaint is completely devoid of any factual allegations. Instead, his complaint states

in conclusory fashion that the defendants are liable for things that occurred during grand jury

proceedings and during apparent subsequent criminal proceedings. However, as pleaded,

plaintiff’s allegations are insufficient to state a claim against either defendant. See, e.g., Cooper

v. Link, No. 18-4481, 2018 WL 6528170, at *5 (E.D. Pa. Dec. 12, 2018) (“[Plaintiff] cannot

move forward on his Complaint as pled because it is not clear what each Defendant did to violate

his rights.”); Kaplan v. Holder, No. 14-1740, 2015 WL 1268203, at *4 (D.N.J. Mar. 18, 2015)

(citing Iqbal, 556 U.S. at 678). As a result, the complaint in its current form “would not provide

any meaningful opportunity for the Defendants to decipher or answer the vague allegations

levied against them.” Johnson v. Koehler, No. 18-807, 2019 WL 1231679, at *3; see also

Twombly, 550 U.S. at 555. Accordingly, plaintiff fails to state a claim.

       It is further worth noting that in any amended complaint that plaintiff may elect to file, a

prosecutor who acts within the scope of her duties in initiating and pursuing a criminal


                                                   4
prosecution enjoys immunity from damages under Section 1983. See Imbler v. Pachtman, 424

U.S. 409, 410 (1976); see also Rodriguez v. Salus, 623 F. App’x 588, 590 n.2 (3d Cir. 2015)

(noting District Court properly stated that that prosecutors were immune from damage claims for

“initiating, presenting, and advocating the Commonwealth’s case”).

                                       V.     CONCLUSION

       For the foregoing reasons, the complaint will be dismissed without prejudice for failure to

state a claim upon which relief may be granted. Because it is possible that plaintiff may be able

to amend his complaint with facts sufficient enough to overcome the deficiencies noted above,

he will be given leave to amend the complaint should he elect to do so. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate order will be entered.



DATED: May 3, 2019
                                                             s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 5
